Citation Nr: 1722156	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for ulcerative colitis.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998, January 2002 to December 2002, and March 2003 to August 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
 
In April 2015 the Board remanded the issues for additional evidentiary development. The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his ulcerative colitis and GERD are related to his active-duty service. The April 2015 Board remand ordered that a VA examiner address the nature and etiology of the claimed disorders. 

Unfortunately, the June 2015 report did not comply with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The April 2015 Board remand directed that in assessing the etiology of the claimed disorders, the examiner was to specifically consider the Veteran's reports of unsanitary conditions in Iraq, eating local foods, and reports that symptoms including nausea, diarrhea, cramping, bleeding and heartburn started in service. The remand also stated that the examiner should consider the medical treatise information submitted with the January 2015 informal hearing presentation. 

The June 2015 examiner opined that the claimed ulcerative colitis and GERD were less likely than not related to the Veteran's active duty service. However, the examiner failed to specifically address the Veteran's theories of causation related to unsanitary conditions in Iraq and eating local foods. Moreover, the examiner failed to explicitly consider the aforementioned medical treatise. As such, the case must be remanded for additional development. Id.

The Board further notes that the June 2015 ulcerative colitis and GERD examinations are inadequate as they rely on inaccurate histories. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). With regard to the claimed ulcerative colitis, the June 2015 examiner opined that prior to 2008 there was no evidence of chronic abdominal complaints in service or treatment of such symptoms. In the report of medical history, the examiner noted that the Veteran gave a history of diarrhea, abdominal pain and bleeding in service, but stated that these conditions did not require continuous treatment. In a July 2013 lay statement, the Veteran reported that he experienced frequent abdominal cramping during deployment in Iraq. In his March 2011 statement he reported abdominal cramping along with loose and bloody stool often upwards of five times daily. The Board further notes that the Veteran's July 2003 post-deployment health assessment supports the Veteran's contention that he used Imodium to treat diarrhea during deployment. 

In the case of GERD, the examiner noted that the Veteran reported reflux and heart burn began in 2005. However, in his July 2013 lay statement, the Veteran reported that his heart burn began in 2003. Moreover, the Board notes that the Veteran's July 2003 post-deployment health assessment reported chest pain or pressure "currently," frequent indigestion "currently" and "during service," and vomiting "during service." Additionally, the examiner based the negative opinion on an assertion that the Veteran did not require treatment for GERD symptoms while in 

service. However, in his July 2013 lay statement, the Veteran recounted taking various medications for heart burn.

As such, the Board finds that the facts relied on by the June 2015 examiner do not constitute an accurate medical history. In this regard, the Board further notes that the absence of medical evidence is not, by itself, sufficient to discredit the Veteran's lay statements regarding the etiology of his disorder. Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007). For these reasons, the Board finds that remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records, dated from August 2011 forward.

2.  Next, obtain an addendum medical opinion addressing the etiology of the Veteran's ulcerative colitis and GERD from the examiner who provided the June 2015 gastrointestinal examination.  If that examiner is no longer available, forward the request to a similarly qualified physician.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed. 

Based on the results of the June 2015 examination and his/her review of the Veteran's entire VBMS electronic claims file, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's ulcerative colitis and GERD were incurred in or otherwise related to the Veteran's military service.  In connection with the foregoing, the examiner must explicitly comment on the following:

a) The Veteran's assertions that his symptoms of abdominal cramping, diarrhea and bloody stool began during service, and occurred frequently in service, and that he medicated with Imodium for diarrhea during service.  

b) The Veteran's assertions of chest pain or pressure, heart burn, indigestion, and vomiting during service, and his reports of using antacids and other medications to treat heart burn during service. 

c) The Veteran's assertion that his ulcerative colitis was related to unsanitary conditions in Iraq, to include exposure to human waste, insects, human body parts, or dead animals.

d)  The Veteran's assertion that his ulcerative colitis was related to his diet, to include use of MREs, or consumption of locally prepared food while stationed in Iraq, or to stress while serving in Iraq. 

e)  The Veteran's assertion that his GERD was related to diet, stress, or exposure to unsanitary conditions in Iraq. 

f) The service treatment records, including the July 2003 Post Deployment Health Assessment showing that the Veteran reported symptoms including chest pain or pressure diarrhea, and frequent indigestion; the July 2003 Post-deployment Health Care Provider Review documenting exposure to human body parts, dead animals and human waste; and the July 2003 report of medical history similarly noting pain or pressure in the right side of the chest and hemorrhoids.  The examiner also noted a report blood in stool

(g)  The Mayo Clinic article submitted by the Veteran's representative in January 2015, located at http://www.mayoclinic.org/diseases-conditions/ulcerative-colitis/basics/lifestyle-home-remedies/con-20043763.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




